Title: To John Adams from John Quincy Adams, 7 February 1797
From: Adams, John Quincy
To: Adams, John



My Dear Sir
The Hague February 7. 1797

Since I wrote you last I am informed that the French Directory have ordered Mr. Pinckney to leave France, and as he has determined to come into this Country, and wait here for the orders of the Government I expect to see him, from day to day—At the time when the refusal to receive him took place an intimation was given him that it was expected he would depart, but he refused to go without a written order: this was delayed untill the Directory received their last dispatches from the United States, and the most recent statement of the Election for President and Vice President.—I have already written you in what manner they consider this Event; with what mortification they have found their influence insufficient to turn the choice, and how much they are inclined to persist in their system by their proximity to success.—This last incident strongly corroborates the opinion.
A circumstance which cannot escape observation, is the treatment at this time experienced from the same quarter by Mr. Monroe. He has been upon a tour through this Country, and spent a week here. He came strongly recommended to an influential member of the Committee of foreign affairs and to the Secretary of that Committee who as well as the French Minister have paid him the greatest attentions
This member of the Committee is devoted totally to France. He is the same of whom I related an anecdote in my N 25 which will give at once an idea of his character and his politics.—He gave a splendid entertainment to Mr. Monroe, at which were present other members and the Secretary of the Committee, and to which he likewise invited me—After dinner, while we were sitting at table he accosted Mr. Monroe and myself by name, and gave for toast “The People of America”—The Secretary, upon whom I instantaneously turned my eye, was apparently confused, and instead of repeating the toast as given, substituted in its stead “The United States.”—Mr. Monroe said neither the one nor the other—This anecdote may appear very trivial, but is a clear indication of things far otherwise.
I saw Mr. Monroe, almost every day while he was here. He conversed with me but little upon our public affairs and with great reserve, particular concerning our situation with France. His deportment evidently discovered an exasperated and strongly agitated mind, though his conversation was in every particular extremely guarded. He went from this place to Amsterdam, where he stayed only a few days, and from whence he very suddenly set out for Utrecht on his return to Paris, on the same day when the news arrived here of the order to depart given to Mr. Pinckney.
It would be very needless for me to tell you that in this Country your name is remembered with respect and attachment by the People of all parties. The proofs of it, which I have observed ever since I have been in the Country are innumerable, and most particularly since the recent American Elections have become an object of immediate notice and attention.—There is however a power extant in this Country which overrules all attachment, and will either silence respect or render its voice unavailing.—To an order signified from the French Directory, be it what it may, no resistance can be made, and never is attempted. If therefore they should require of this Government to suspend all intercourse commercial or political, or both with the United States, they could not refuse the demand, although fully sensible that it would be a measure extremely odious to the People, and that in consequence of such a difference they would suffer much more injury than the Americans. If therefore I should be ordered away from hence as Mr. Pinckney has been from Paris, you will not be surprized. I have not indeed at present any reason to expect it; but how soon the Directory may exact it, is impossible for me to say; and if exacted, it cannot be refused.—This opinion is supported by an example which has already taken place with regard to Portugal
You will see by the papers that the new Emperor of Russia, has determined to adhere to the Treaties concluded by his mother with Great Britain and Austria, but not to conclude the Treaty which she was upon the point of signing at the Time of her Death and in virtue of which she was to furnish 60,000 men for the next campaign.—He has not as was pretended recognized the French Republic; but the Death of the late Empress is followed by so remarkable and important a change of system, that it cannot be supposed to have happened in the course of common mortality.
The french army in Italy has obtained another splendid victory. It may give them Mantua, but will probably not reconcile the Emperor yet to the sacrifice of the Netherlands. This is now the great apparent obstacle to a Peace, and for this the Nations of Europe are to bleed at every artery for years perhaps to come.—You will undoubtedly see the account of Lord Malmesbury’s Negotiation and will find in the conversation of De la Croix the present system of the Directory.—You see how coolly they are resolved to sacrifice this Country; to give up the Cape of Good Hope and Frincomale to Britain as a compensation for the annexation of the Netherlands to France.—The Batavian Republic will still be obliged to return thanks, and glory in holding its Liberty under the tenure of French bounty.
I remain, your dutiful and affectionate Son
John Q. Adams.